Citation Nr: 0714257	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  03-16 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for headaches



REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




REMAND

The veteran had active military service from June 1969 to 
December 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In a decision dated in May 2005, the 
Board found that new and material evidence to reopen this and 
other claims had been presented.  The Board reopened the 
claims and remanded for examinations.  The veteran was later 
denied entitlement to service connection for headaches in a 
Board decision dated in March 2006.  The Board also remanded 
for additional evidentiary development a claim of service 
connection for cervical spine arthritis.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In November 2006, the Court granted a Joint 
Motion for Partial Remand by the parties.  (The parties had 
asked the Court to vacate and remand the Board's March 2006 
decision to the extent that it denied service connection for 
headaches.)

The Court remanded because the parties agreed in the Joint 
Motion that the Board had incorrectly substituted a 
"weighing the evidence" standard as opposed to a "clear 
and unmistakable" standard in assessing whether or not the 
veteran's headaches, which began before the veteran's period 
of military service, were aggravated by his military service.  
See 38 C.F.R. §§ 3.304, 3.306 (2006).  

The veteran's representative has also pointed to an 
alternative theory that the veteran's headaches are related 
to his claimed cervical spine disability which, as noted, is 
being developed by the agency of original jurisdiction (AOJ) 
on remand from the Board.  It was argued that, if the Board 
did not grant service connection for headaches based on the 
current record, it should remand the headache issue because 
it is now intertwined with the cervical spine service 
connection issue.  Consequently, the Board will now remand 
the headache service connection issue.  

Accordingly, the veteran's case is REMANDED to the AOJ for 
the following actions:

1.  The AOJ must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed.  
Specifically, the RO must notify the 
claimant and the claimant's 
representative of any information and 
evidence not of record  (1) that is 
necessary to substantiate the appellant's 
claim for service connection, including a 
claim of secondary service connection 
under 38 C.F.R. § 3.310 and recent 
changes thereto (71 Fed. Reg. 52744-47 
(Sept. 7, 2006); (2) that VA will seek to 
provide; (3) that the claimant is 
expected to provide; and (4) must ask the 
claimant to provide any evidence in his 
possession that pertains to the claims in 
accordance with 38 C.F.R. § 3.159(b)(1).  
See also See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The notice to 
the veteran must also include the 
criteria for assignment of disability 
ratings and for award of an effective 
date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  If not already completed, the 
development sought in the Board's March 
2006 remand should be completed.  The 
claim of service connection for arthritis 
of the cervical spine should be re-
adjudicated based on all of the evidence 
of record.  

3.  After the above action is completed, 
and after undertaking any other 
development deemed appropriate, the RO 
should consider the issue on appeal in 
light of all information or evidence 
received and the outcome of the cervical 
spine service connection issue.  If any 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

